t c memo united_states tax_court linda mitchell petitioner v commissioner of internal revenue respondent docket no filed date linda mitchell pro_se michael w lloyd for respondent memorandum findings_of_fact and opinion haines judge respondent determined that petitioner is not entitled to abatement of the interest due with respect to her income_tax_liability for pursuant to sec_6404 the only issue for decision is whether respondent abused hi sec_1 unless otherwise indicated section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar discretion in failing to abate the assessment of interest with respect to petitioner’s tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference on the date the petition was filed petitioner resided in aurora colorado petitioner is a tax_return_preparer and has prepared tax returns since petitioner and her spouse hamidou diarra mr diarra timely filed a federal_income_tax return with a filing_status of married filing joint_return on date respondent issued a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner filed a petition with the court disputing the notice_of_deficiency respondent assessed the deficiency on mr diarra using nonmaster file procedures because mr diarra did not petition the court during the course of the trial the parties reached a settlement respondent recited the terms of the settlement on nonmaster file accounts are created as a routine matter when an action is taken that affects only one spouse on an account that originally is on a master_file jointly ie only one spouse petitions the court administration internal_revenue_manual cch secs and at big_number and big_number the record the court specifically asked petitioner whether she agreed to settle the case on the recited basis and petitioner agreed as follows mr lopata respondent’s counsel good morning your honor i’m happy to say that we have reached a basis of settlement in this case and we would like to read that basis into the record at this time the court that’s fine after you do that i’ll -- ms mitchell i’ll ask you if you agree to settle the case on the basis that he has stated ms mitchell all right mr lopata i believe that summarizes our basis for settlement of this case your honor the court that covers all the issues that have been in dispute mr lopata i believe so your honor the court ms mitchell do you agree to settle the case on that basis ms mitchell yes i do the court ordered that the parties provide the court with a decision document reflecting the settlement by date petitioner and respondent met in early date to review the settlement computations after petitioner failed to return the decision document to respondent respondent called petitioner on date to arrange a meeting for date at the meeting petitioner refused to sign the stipulation and decision documents even though petitioner agreed that the computations and decision document accurately reflected the settlement agreed to at the trial petitioner indicated that she was dissatisfied with the settlement and wished to reopen the negotiations and present additional information in an attempt to reach a more beneficial settlement on date respondent filed a motion for entry of decision with the court petitioner did not file an objection to the motion on date the court entered an order and decision that as relevant in this case there was a deficiency of dollar_figure and a penalty due pursuant to sec_6662 of dollar_figure for on date respondent assessed the deficiency and penalty using nonmaster file procedures for petitioner’s account and adjusted mr diarra’s nonmaster file account to be in line with petitioner’s deficiency and penalty respondent sent petitioner and mr diarra notices reflecting these account adjustments on date respondent sent petitioner a fourth notice demanding payment of the outstanding tax penalty and interest on date petitioner paid dollar_figure toward the deficiency and penalty on date the account was turned over to respondent’s collection branch for active enforcement of collection procedures because it was a delinquent account without a formalized installment_agreement on date respondent determined petitioner and mr diarra’s account to be currently-not-collectible status suspending the enforced collection while a case is in status respondent sends a bill to the taxpayer once a year with the balance on the master and nonmaster file accounts on date and respondent applied petitioner’s overpayments of dollar_figure and dollar_figure on her and tax returns respectively to the tax_deficiency and penalty on date petitioner made a payment of dollar_figure to the tax_deficiency and penalty on date respondent received from petitioner a form_843 claim_for_refund and request for abatement in which she requested that all accrued interest on the deficiency be abated petitioner provided the following explanation as to why she believed the claim should be allowed we are asking that this claim be allowed because the amount owed is for interest and penalty that was the result of an audit from after paying the tax obligation we did not realize that interest and penalty were accruing i contacted the internal_revenue_service on several occasions and was told that there was nothing outstanding for tax_year a reminder notice dated was received and we responded accordingly after receiving a reminder notice dated date i called the taxpayer advocates sic office the representative explained to me why we received the reminder notices however he said that our obligation was paid in full for tax_year the notice was for interest and penalty only we have always had financial problems but lately we are having serious financial problems we are over extended as a result of borrowing money to pay and tax obligations there were other loans made for various reasons which has causes sic us not to qualify for additional credit as explained above please abatement sic the interest and penalty for tax_year we do not have the ability to pay bottom line we are struggling financially we are responsible individuals and would like to have our income_tax records free and clear of outstanding obligations on date respondent sent petitioner and mr diarra a letter that their claim was fully disallowed the letter stated the information you provided does not establish that any interest is due to an error or unreasonable delay relating to the performance of a ministerial_act by an officer_or_employee of the internal_revenue_service a review of our records shows that an examination assessment was made on your tax account a letter was sent advising you of your legal rights to petition the united_states tax_court if you disagreed with our tax change our records show that linda mitchell petitioned the tax_court but we have no record that hamidou diarra chose to petition the irs has a legal period in which to charge additional tax on your form_1040 to protect our assessment against hamidou diarra we made the assessment against him only on date the legal period to assess against linda mitchell was extended while waiting for the tax_court decision because the court decision resulted in a smaller amount of tax and penalty charges we reduced the charges against hamidou diarra as shown in our notice of adjustment dated date to equal the same tax and penalty charges of dollar_figure assessed against linda mitchell on date separate notices are issued because of the separate_accounts however we will only collect the assessment of dollar_figure deficiency of dollar_figure plus penalty of dollar_figure once plus applicable penalty and interest charges on date respondent issued to petitioner a full disallowance-final determination disallowing petitioner’s request for an abatement of interest respondent denied the request on the basis of the following we did not find any errors or delays relating to the performance of a ministerial_act by an irs employee the law allows for possible interest abatement only when there is an error or delay caused by an irs employee in performing a ministerial_act which is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion in your claim and in your appeal letter you requested abatement of all the assessed interest on the tax account you did not contend that there was any error or delay by the irs in the process of assessing the additional tax_liability on the tax account you simply stated that you thought you had full paid the amount of additional tax_liability due and that once the tax_liability was paid you understood that the assessed interest amount could be negotiated for abatement you then explained that you have financial problems and requested that the assessed interest be abated due to your inability to pay however a review of the requirements of the law sec_6404 reveals that interest assessed on the tax account cannot be abated unless the specific requirements of the law are met there is no provision in this law to negotiate the amount of interest due required by the law or to consider reasons of ‘inability to pay’ therefore your claim for interest abatement cannot be allowed on date petitioner filed a petition for review of failure to abate interest under code sec_6404 with the court disputing respondent’s determination opinion sec_6404 provides that the commissioner may abate the assessment of interest on payment of tax to the extent a delay in such payment is attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act sec_301_6404-2 proced admin regs defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act the court may order abatement if the commissioner abuses his discretion by failing to abate interest sec_6404 the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 amended sec_6404 to permit abatement of interest for unreasonable error and delay in the performance of a ministerial or managerial act the amendments to sec_6404 apply to interest accruing with respect to deficiencies or payments for taxable years beginning after date see tbor sec_301 110_stat_1457 thus the amendments do not apply to the instant case see 112_tc_19 n the quoted language from sec_301_6404-2 proced admin regs is identical to the language of sec_301 2t b temporary proced admin regs fed reg date which was in effect for sec_6232 of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3734 added subsec e to sec_7805 sec_7805 provides that any temporary_regulation shall expire within years after the date_of_issuance of such regulation sec_7805 applies to any temporary_regulation issued after date tamra sec_6232 102_stat_3735 the regulation herein involved was issued before date and thus the sunset provision of sec_7805 does not apply to this regulation in order to avoid confusion we refer to this regulation using its current designation sec_301 b proced admin regs formerly sec_6404 applicable to requests for abatement after date tbor sec_302 110_stat_1457 petitioner presents in her claim alternative arguments as to why interest on the tax_deficiency should be abated these arguments are lack of knowledge that interest was accruing and inability to pay petitioner’s arguments fail on the basis of the record lack of knowledge petitioner argues that she thought that she needed to pay only the deficiency and penalty determined in the decision document and that she did not know to look at her nonmaster file account to know that there was interest assessed interest on a federal_income_tax liability generally begins to accrue from the last date prescribed for payment of that tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 petitioner a tax_return_preparer by profession admitted at trial that she knew that interest accrues on unpaid taxes therefore petitioner’s lack-of-knowledge argument must fail petitioner’s nonmaster file transcript reports that petitioner received four notices regarding the balances in her account including accrued interest the appeals officer testified that even when petitioner’s account was in status petitioner would have still received an annual notice reflecting the balance due petitioner’s claim that she had no knowledge of the accrued interest fails on the basis of the evidence on the record and does not constitute an error or delay caused by respondent in performing a ministerial_act inability to pay petitioner also argues that she is struggling financially and unable to pay the accrued interest first the taxpayer’s inability to pay is not a condition that would allow the secretary to abate the interest assessment as it does not involve a ministerial_act of respondent see sec_6404 sec_301_6404-2 proced admin regs second at trial petitioner contradicted herself by disputing the alleged inability to pay and questioned why her account was placed in status because she had been paying off the deficiency and penalty we can infer from her questioning that she does have the ability to pay we interpret petitioner’s argument to arise out of her confusion as to respondent’s classification of her account with status an account may be placed in status for a variety of reasons see administration internal_revenue_manual cch sec_5 at big_number at trial the appeals officer testified that it appeared that petitioner’s account was reported a sec_53 at trial petitioner testified to the following i demonstrated an ability to pay when i paid the other prior things the prior bills in the order and decision from the court status because the collection branch did not have the manpower to pursue actively the amounts we note that once an account is placed in status the commissioner is required to advise the taxpayer if the taxpayer’s financial condition changes payment of the tax may be warranted any refunds on future federal tax returns will be applied to the outstanding liability interest and penalty will continue to accrue on the account and an annual notice will be sent reminding the taxpayer of the balance due adminstration internal_revenue_manual cch sec_5 at big_number we further note that the period of limitations for collection has not expired see sec_6502 although respondent reported petitioner’s account a sec_53 status respondent is still able to collect the balance from petitioner there is no evidence that the accrual of interest was attributable to respondent’s error or delay in performing a ministerial_act the fact is that petitioner is not entitled to abatement of the interest because petitioner caused the delay by not paying the full amount when due as a result we hold that respondent did not abuse his discretion in failing to abate the assessment of interest in reaching our decision we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
